UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6868


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH WAYNE WATFORD, a/k/a Abdul Abrams,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Peter J. Messitte, Senior District Judge. (8:12-cr-00623-PJM-3)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Watford, Appellant Pro Se. Elizabeth G. Wright, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Wayne Watford appeals the district court’s paperless order denying his

motion under Fed. R. Civ. P. 60(b) to set aside the criminal judgment. We have reviewed

the record and find no reversible error. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2